DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of remarks, declaration filed  by  Dr.  G. Patrick Stahly (not any inventor of the instant application) on 11/23/20 and IDS filed on 8/23/20.
Claims 15-27 are pending in the application.
Applicants are notified that all the previous rejections and objection to the specification is withdrawn.
Specification
The amendment filed 1/27/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicants amended the specification at page 12, line 30, page 13, line 14 and page 14, line 7.
See amendment to the specification.



    PNG
    media_image1.png
    341
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    441
    media_image2.png
    Greyscale


There is no support in the parent application which is 12/301,840 which is abandoned for R5 as hydrogen or Oxoacetic acid. See below for page 12, lines 28-29 in the parent application.

    PNG
    media_image3.png
    717
    535
    media_image3.png
    Greyscale



 See page 13, line 14 of parent application.

    PNG
    media_image4.png
    729
    528
    media_image4.png
    Greyscale

See page 14, line 7 of parent application.

    PNG
    media_image5.png
    275
    512
    media_image5.png
    Greyscale


See description in the provisional application 60/814,904 (6/20/2006). See page 11 for the formula wherein R5 is not hydrogen.

    PNG
    media_image6.png
    311
    539
    media_image6.png
    Greyscale

See page 12, line 16 for oxalacetic acid.

    PNG
    media_image7.png
    722
    441
    media_image7.png
    Greyscale


See page 13, line 14 for oxalacetic acid (one of the preferred acid).

    PNG
    media_image8.png
    442
    541
    media_image8.png
    Greyscale

See below for description in the foreign priority document, FR 0651909 (5/24/2006).
See page 11 for the formula wherein R5 is not hydrogen.

    PNG
    media_image9.png
    270
    477
    media_image9.png
    Greyscale

See page 12, line 16 for oxalacetic acid.

    PNG
    media_image10.png
    668
    420
    media_image10.png
    Greyscale

See page 13, line 14 for oxalacetic acid (one of the preferred acid).

    PNG
    media_image11.png
    381
    399
    media_image11.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains This is new matter rejection.
There is no support in the instant claims for R5 being hydrogen in claim 23 and in claims 24 and 25 to the species which correspond to R5 as hydrogen as oxo acetic acid (also known as glyoxylic acid). Instant specification and claims have been amended dated 1/27/20. Specification is also amended to incorporate the elected species and introduced R5 as hydrogen. See above for objection to the specification under new matter. 
Instant application is:
 
    PNG
    media_image12.png
    181
    536
    media_image12.png
    Greyscale

There is no support in the parent application or provisional application or the priority document for R5 being hydrogen and “oxo acetic acid “elected species. 
There is no support in the parent application which is 12/301,840 which is abandoned for R5 as hydrogen or Oxoacetic acid. See below for page 12, lines 28-29 in the parent application.

    PNG
    media_image3.png
    717
    535
    media_image3.png
    Greyscale



 See page 13, line 14 of parent application.

    PNG
    media_image4.png
    729
    528
    media_image4.png
    Greyscale

See page 14, line 7 of parent application.

    PNG
    media_image5.png
    275
    512
    media_image5.png
    Greyscale


See description in the provisional application 60/814,904 (6/20/2006). See page 11 for the formula wherein R5 is not hydrogen.

    PNG
    media_image6.png
    311
    539
    media_image6.png
    Greyscale

See page 12, line 16 for oxalacetic acid.

    PNG
    media_image7.png
    722
    441
    media_image7.png
    Greyscale


See page 13, line 14 for oxalacetic acid (one of the preferred acid).

    PNG
    media_image8.png
    442
    541
    media_image8.png
    Greyscale

See below for description in the foreign priority document, FR 0651909 (5/24/2006).
See page 11 for the formula wherein R5 is not hydrogen.

    PNG
    media_image9.png
    270
    477
    media_image9.png
    Greyscale

See page 12, line 16 for oxalacetic acid.

    PNG
    media_image10.png
    668
    420
    media_image10.png
    Greyscale

See page 13, line 14 for oxalacetic acid (one of the preferred acid).


    PNG
    media_image11.png
    381
    399
    media_image11.png
    Greyscale

Parent application 12/301,840 is published as US20100300471. See below for search history in WEST data bases drawn to elected species, which is oxo acetic acid. This is also known as glyoxylic acid.

    PNG
    media_image13.png
    435
    268
    media_image13.png
    Greyscale





    PNG
    media_image14.png
    819
    912
    media_image14.png
    Greyscale

There is no support in the parent application or the provisional application or the FR foreign priority document for R5 as hydrogen and description for “oxo acetic acid”, therefore   amending claims to recite R5 as hydrogen and reciting “oxo acetic acid” is new matter.
Examiner will not address the declaration since declaration is not pertinent to the current rejections.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619